Citation Nr: 0707211	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
foot injury, currently assigned a 10 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran had active honorable service from January 1986 to 
January 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Columbia, South Carolina.


FINDING OF FACT

The veteran's residual disability from a right foot injury 
causes no more than moderate limitation of motion; it does 
not cause marked limitation of motion or marked functional 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's right foot disability are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.51, 4.71a, Part 4, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in August 2003.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right foot 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination report is thorough and 
supported by the record.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).




Increased Rating Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a September 1994 rating decision, service connection was 
granted for healed fracture of the second metatarsal and a 
non-compensable rating was assigned under Diagnostic Code 
5284.  The noncompensable rating was assigned based on no 
demonstration of functional impairment.  

In May 2003, correspondence was received from the veteran in 
which he asserted that his right foot disability had 
worsened.  

In an August 2003 rating decision, the disability rating was 
increased to 10 percent effective May 2003.  The 10 percent 
rating was based on the veteran's complaints of pain per 38 
C.F.R. § 4.59.

Diagnostic Code 5284 for other foot injuries provides a 10 
percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.72, Diagnostic 
Code 5284.

The veteran was afforded a VA examination in August 2003 in 
order to evaluate the residual effects of his 1987 fracture.  
The report stated that the veteran had been "functional 
without limitations" since the original incident.  The 
veteran attested  that he suffers from pain, especially when 
standing for more than 20 minutes, walking more than for or 
five blocks, and when climbing stairs.  Although the veteran 
was unemployed as of the date of the 2003 examination, his 
unemployment was not related to his foot injury.  

The examination report noted that the veteran had complete 
range of motion of the foot and ankle, with 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  According to 
the examiner, "Both feet appear fully normal without any 
scarring, bony prominence, deformity, erythema, or 
swelling."  There was no tenderness, and the veteran walked 
with a normal gait.

The examiner's analysis of the veteran's X-ray did not reveal 
any complications from the healed fracture.  Arthritis was 
not present.  According to the report, "AP, lateral and 
oblique projections of the right foot demonstrate normal 
mineralization and bony alignment.  There is no evidence of 
acute cortical disruption to suggest fracture."  The 1987 
stress fracture of the second metatarsal shaft was "well-
healed."  The report goes on to state that, "The joint 
space is well preserved throughout the foot.  There is no 
evidence of marginal erosion."

In this case, there is no competent evidence of moderately 
severe right foot disability.  The veteran's examination was 
essentially normal.  He has been assigned a 10 percent rating 
to reflect his complaints of pain.  However, even considering 
the veteran's complaints of pain, pain has not caused 
functional impairment beyond a moderate level, for which he 
has already been assigned a 10 percent rating.  

As such, the criteria for a 20 percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the preponderance of the 
evidence is against an increased rating.



ORDER

A disability rating in excess of 10 percent for residuals of 
a right foot injury is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


